UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,DC 20549 FORM 10-Q (Mark One) (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR () TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-18786 PICO HOLDINGS, INC. (Exact Name of Registrant as Specified in Its Charter) California (State or other jurisdiction of incorporation or organization) 94-2723335 (I.R.S. Employer Identification No.) 875 Prospect Street, Suite 301 La Jolla, CA (Address of Principal Executive Offices) 92037 (Zip Code) (858) 456-6022 (Registrants Telephone Number Including Area Code) Indicate by check mark whether registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesRNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer£Accelerated FilerRNon-Accelerated Filer£ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes£NoR Indicate the number of shares outstanding of each of the issuer's class of common stock, as of the latest practicable date. The number of shares outstanding of the Registrant’s Common Stock, $0.001 par value, was 18,833,737 as of September 30, 2007, excluding 3,218,408 shares of common stock held by the Registrant’s subsidiaries. PICO HOLDINGS, INC. FORM 10-Q For the Three and Nine Months Ended September 30, 2007 TABLE OF CONTENTS Page No. Part I.Financial Information Item 1. Condensed Consolidated Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of September 30, 2007 and December 31, 2006 2 Condensed Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2007 and 2006 3 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2007 and 2006 4 Notes to Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and the Results of Operations 13 Item 3. Quantitative and Qualitative Disclosure About Market Risk 26 Item 4. Controls and Procedures 26 Part II:Other Information Item 1. Legal Proceedings 27 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon Senior Securities 28 Item 4. Submission of Matters to a Vote of Security Holders 28 Item 5. Other Information 28 Item 6. Exhibits 29 1 Part I. Financial Information Item 1. Condensed Consolidated Financial Statements PICO HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, 2007 December 31, 2006 ASSETS Investments $ 406,283,676 $ 271,961,941 Cash and cash equivalents 71,406,567 136,621,578 Notes and other receivables, net 15,115,924 17,177,827 Reinsurance receivables 16,182,076 17,290,039 Real estate and water assets, net 172,754,463 102,538,859 Property and equipment, net 1,167,164 518,564 Other assets 3,931,370 2,934,131 Total assets $ 686,841,240 $ 549,042,939 LIABILITIES AND SHAREHOLDERS' EQUITY Unpaid losses and loss adjustment expenses $ 37,393,203 $ 41,083,301 Deferred compensation 53,374,293 49,776,043 Bank and other borrowings 18,495,007 12,720,558 Deferred income taxes, net 21,162,949 17,952,916 Other liabilities 25,554,293 22,282,822 Total liabilities 155,979,745 143,815,640 Commitments and Contingencies (Note 4) Common stock, $.001 par value; authorized 100,000,000 shares, 23,259,367 shares issued in 2007 and 20,306,923 shares issued in 2006 23,259 20,307 Additional paid-in capital 434,717,263 331,582,308 Accumulated other comprehensive income 86,447,450 60,950,679 Retained earnings 87,956,752 90,968,815 609,144,724 483,522,109 Treasury stock, at cost (common shares: 4,425,630 in 2007 and 4,426,465 in 2006) (78,283,229 ) (78,294,810 ) Total shareholders' equity 530,861,495 405,227,299 Total liabilities and shareholders' equity $ 686,841,240 $ 549,042,939 The accompanying notes are an integral part of the condensed consolidated financial statements. 2 PICO HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended September 30, 2007 Three Months Ended September 30, 2006 Nine Months Ended September 30, 2007 Nine Months Ended September 30, 2006 Revenues: Net investment income $ 4,180,743 $ 3,308,869 $ 13,723,147 $ 9,812,410 Net realized gain (loss) on investments (848,488 ) 3,906,008 769,605 19,279,304 Sale of real estate and water assets 1,477,434 28,310,663 5,903,810 33,399,627 Rents, royalties and lease income 170,101 87,178 471,640 722,161 Other (principally gain on exchange during 2007, see Note 1) 3,435,709 586,113 3,574,974 779,989 Total revenues 8,415,499 36,198,831 24,443,176 63,993,491 Costs and Expenses: Operating and other costs 6,056,598 7,883,674 24,308,664 16,245,379 Cost of real estate and water assets sold 426,008 5,816,820 1,897,214 7,498,442 Depreciation and amortization 269,431 337,437 818,126 1,012,844 Interest expense 121,826 332,586 Total costs and expenses 6,752,037 14,159,757 27,024,004 25,089,251 Income (loss) before income taxes and minority interest 1,663,462 22,039,074 (2,580,828 ) 38,904,240 Provision for income taxes 1,189,928 8,286,040 137,890 14,497,530 Income (loss) before minority interest 473,534 13,753,034 (2,718,718 ) 24,406,710 Minority interest in loss of subsidiaries 8,843 34,252 Income (loss) from continuing operations 473,534 13,761,877 (2,718,718 ) 24,440,962 Loss from discontinued operations, net of tax (1,932,299 ) (5,011,000 ) Net income (loss) $ 473,534 $ 11,829,578 $ (2,718,718 ) $ 19,429,962 Net income (loss) per common share – basic: Income (loss) from continuing operations $ 0.03 $ 0.87 $ (0.15 ) $ 1.66 Loss from discontinued operations (0.13 ) (0.34 ) Net income (loss) per common share $ 0.03 $ 0.74 $ (0.15 ) $ 1.32 Weighted average shares outstanding 18,833,737 15,880,458 18,174,007 14,712,267 Net income (loss) per common share – diluted: Income (loss) from continuing operations $ 0.02 $ 0.87 $ (0.15 ) $ 1.66 Loss from discontinued operations (0.13 ) (0.34 ) Net income (loss) per common share $ 0.02 $ 0.74 $ (0.15 ) $ 1.32 Weighted average shares outstanding 19,026,136 15,880,458 18,174,007 14,712,267 The accompanying notes are an integral part of the condensed consolidated financial statements. 3 PICO HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine MonthsEnded September 30, 2007 Nine MonthsEnded September 30, 2006 OPERATING ACTIVITIES: Net cash provided by (used in) operating activities - continuing operations $ (38,048,344 ) $ 12,356,244 Net cash used in operating activities - discontinued operations (3,063,279 ) (38,048,344 ) 9,292,965 INVESTING ACTIVITIES: Purchases of investments (145,643,885 ) (72,087,599 ) Proceeds from sale of investments 5,128,795 39,342,472 Proceeds from maturity of investments 44,609,747 45,728,000 Purchases of property and equipment and costs capitalized to water infrastructure (35,044,316 ) (13,419,890 ) Cash used in investing activities - discontinued operations (1,936,237 ) Net cash used in investing activities (130,949,659 ) (2,373,254 ) FINANCING ACTIVITIES: Proceeds from common stock offering, net 100,141,935 73,945,144 Sale of treasury stock for deferred compensation plans 29,392 Excess tax benefits from share based payment arrangements 4,905,804 Distributions to minority partner (700,000 ) Repayment of borrowings (37,929 ) Cash used in financing activities - discontinued operations (498,272 ) Net cash provided by financing activities 105,077,131 72,708,943 Effect of exchange rate changes on cash (1,294,138 ) (1,617,069 ) INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS (65,215,011 ) 78,011,587 CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD 136,621,578 37,794,416 CASH AND CASH EQUIVALENTS, END OF PERIOD $ 71,406,567 $ 115,806,003 SUPPLEMENTAL CASH FLOW INFORMATION: Cash paid for interest, net of amounts capitalized $ 330,427 Cash paid for income taxes, net of refunds $ 5,461,341 $ 5,646,797 Non-cash Investing and Financing Activities: Change in capitalized costs included in other liabilities $ 12,566,254 Mortgage incurred to purchase land $ 5,180,00 Withholding taxes recorded in additional paid in capital related to stock apprecaition rights exercised $ 5,398,767 The accompanying notes are an integral part of the condensed consolidated financial statements. 4 PICO HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.Basis of Presentation The accompanying unaudited condensed consolidated financial statements of PICO Holdings, Inc. and subsidiaries (collectively, the “Company” or “PICO”) have been prepared in accordance with the interim reporting requirements of Form 10-Q, pursuant to the rules and regulations of the United States Securities and Exchange Commission (the “SEC”). Accordingly, they do not include all of the information and notes required by accounting principles generally accepted in the United States of America (“US GAAP”) for complete consolidated financial statements. In the opinion of management, all adjustments and reclassifications considered necessary for a fair and comparable presentation of the financial statements presented have been included and are of a normal recurring nature. Operating results presented are not necessarily indicative of the results that may be expected for the year ending December 31, 2007. These condensed consolidated financial statements should be read in conjunction with the Company’s audited financial statements and notes thereto contained in the Company’s Annual Report on Form 10-K for the year ended December 31, 2006 filed with the SEC. The preparation of financial statements in accordance with US GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent liabilities at the date of the financial statements and the reported amounts of revenues and expenses for each reporting period. The significant estimates made in the preparation of the Company’s consolidated financial statements relate to the assessment ofother than temporary impairment and application of the equity method of accounting, unpaid losses and loss adjustment expenses, reinsurance receivables, real estate and water assets, deferred income taxes, stock-based compensationand contingent liabilities. While management believes that the carrying value of such assets and liabilities are appropriate as of September 30, 2007 and December 31, 2006, it is reasonably possible that actual results could differ from the estimates upon which the carrying values were based. Stock-Based Compensation: On January1, 2006, PICO adopted Financial Accounting Standards No.123 (revised 2004), “Share-Based Payment” (“FAS123(R)”) using the modified prospective method which requires the application of the accounting standard as of January1, 2006. In accordance with the modified prospective method, the consolidated financial statements for prior periods have not been restated to reflect, and do not include, the impact of FAS123(R). However, as PICO had no unvested stock options outstanding as of January 1, 2006, the adoption of FAS 123(R) had no impact on the accompanying condensed consolidated financial statements. At September 30, 2007 the Company had one stock-based payment arrangement outstanding: The PICO Holdings, Inc. 2005 Long Term Incentive Plan (the "Plan"). The Plan provides for the grant or award of various equity incentives to PICO employees, non-employee directors and consultants. A total of 2,654,000 shares of common stock are issuable under the Plan and it provides for the issuance of incentive stock options, non-statutory stock options, free-standing stock-settled stock appreciation rights (“SARs”), restricted stock awards, performance shares, performance units, restricted stock units, deferred compensation awards and other stock-based awards. The Plan allows for broker assisted cashless exercises and net-settlement of income taxes and employee withholding taxes required.Upon exercise, the employee will receive newly issued shares of PICO Holdings common stock equal to the in-the-money value of the award, less applicable US Federal, state and local withholding and income taxes. Stock-Settled Stock Appreciation Rights Granted in 2007: During the third quarter of 2007, the Company granted 659,409 SARs in five separate grants to various members of management.Four of the awards totaling 486,470 SARs were granted on August 2, 2007 at a strike price equal to the closing market price of PICO common stock on that day of $42.71.These awards vested 33% on the date of grant and vest one third on each anniversary thereafter.The other award was granted on September 4, 2007 with a strike price equal to the closing market price of PICO common stock on that day of $44.69. This award vests 33% on September 4, 2008 and one third on each anniversary thereafter. Compensation cost recognized under the Plan for these awards for the three and nine months ended September 30, 2007 was $3.5 million.The total income tax benefit recognized in the statement of operations was $1.2 million. No such compensation cost or income tax benefit was recorded in the comparable 2006 period as no new grants were issued or vested during that period. 5 The fair value of each award is estimated on the date of grant using a Black - Scholes option pricing model that uses various assumptions and estimates to calculate a fair value as described below. Expected volatility is based on the actual trading volatility of the Company’s common stock. The Company uses historical experience to estimate expected forfeitures and estimated terms. The expected term of a SAR grant represents the period of time that the SAR is expected to be outstanding. The risk-free rate is the U.S. Treasury Bond yield that corresponds to the expected term of each SAR grant.Expected dividend yield is zero as the Company has not and does not foresee paying a dividend in the future. Expected volatility 29% — 31% Expected term 7 years Risk-free rate 4.3% — 4.7% Expected dividend yield 0% Stock-Settled Stock Appreciation Rights Exercised in 2007: During the nine months ended September 30, 2007, 838,356 SARs were exercised at a price of $47.54 resulting in the issuance of 129,444 newly-issued common shares. The intrinsic value of the award was $11.6 million which represents an income tax deduction for the Company. No compensation cost was recorded for these options as they were fully vested at December 31, 2006. However, the Company recorded $4.9 million in excess tax benefits directly to shareholders’ equity along with the corresponding employee withholding tax liabilityof $5.6 million, for a net reduction of Additional Paid in Capital of $493,000. A summary of SAR activity under the Plan is as follows: SARs Weighted Average Exercise Price Weighted Average Contractual Term (In years) Intrinsic Value (In millions) Outstanding at January 1, 2007 2,185,965 $ 33.76 Granted 659,409 $ 43.23 Exercised (838,356 ) $ 33.76 Outstanding at September 30, 2007 2,007,018 $ 36.87 8.7 $ 10.3 Exercisable at September 30, 2007 1,509,766 $ 34.72 8.4 $ 10.3 The weighted average grant date fair value of SARs granted during the period was $18.15.The total intrinsic value of SARs exercised during the period was $11.6 million. A summary of the status of the Company’s unvested SARs as of September 30, 2007 and changes during the nine months ended September 30, 2007 is as follows: SARs Weighted Average Gant Date Fair Value Unvested at January 1, 2007 Granted 659,409 $ 18.15 Vested (162,157 ) $ 17.87 Unvested at September 30, 2007 497,252 $ 18.24 At September 30, 2007 there was $8.5 million of unrecognized compensation cost related to unvested SARs granted under the Plan.That cost is expected to be recognized over a weighted average period of 2.2 years. 6 Deferred Compensation: At September 30, 2007 and December 31, 2006, the Company had $53.4 million and $49.8 million, respectively recorded as deferred compensation payable to various members of management and certain non-employee directors of the Company. The assets of the plan are held in Rabbi Trust accounts which are invested consistent with the Company’s investment policy. The investments are held in separate accounts, accounted for as available for sale securities, and are reported in the accompanying consolidated balance sheets within the line item “Investments”. Assets of the trust will be distributed according to predetermined payout elections established by each employee. The Company applies the provisions of Emerging Issues Task Force No. 97-14, Accounting for Deferred Compensation Arrangements Where Amounts Earned Are Held in a Rabbi Trust and Invested. In summary, investment returns generated are reported within the Company’s financial statements (with a corresponding increase in the trust assets) and an expense is recorded within the caption, “Operating and other costs” for increases in the market value of the assets held with a corresponding increase in the deferred compensation liability (except in the case of PICO stock, which is reported as Treasury Stock, at cost). In the event the trust assets decline in value, the Company will reverse previously expensed compensation. During the nine months ended September 30, 2007, the Company sold 835 shares of PICO common stock that were held as trust assets and distributed cash proceeds of $29,000 to a director of the Company in satisfaction of deferred compensation obligations. Notes and Other Receivables: Notes and other receivables primarily consist of installment notes from the sale of real estate. These notes generally have terms ranging from three to ten years, with interest rates of 7% to 10%. The Company records a provision for doubtful accounts to allow for any specific accounts which may be unrecoverable and is based upon an analysis of the Company's prior collection experience, customer creditworthiness, and current economic trends and circumstances. No significant provision for bad debts was required for the three and nine months ended September 30, 2007 and 2006, respectively. Other Revenues: Included in other revenues for the three and nine months ended September 30, 2007 is a $3.5 million gain recorded as a result ofanexchange transaction wherebythe Company released and terminatedlegal use restrictionson real estate previously sold. The legal restrictionshad zero book value and thereal estate and water assets obtained in the exchangehad a fair value of $3.5 million. Accounting for Income Taxes: The Company adopted the provisions of Financial Standards Accounting Board Interpretation No. 48, “Accounting for Uncertainty in Income Taxes” (“FIN 48”) an interpretation of FASB Statement No. 109 (“SFAS 109”) on January 1, 2007. As a result of the implementation of FIN 48, the Company recognized a $293,000 increase in the liability for unrecognized income tax benefits through opening retained earnings. At the adoption date of January 1, 2007, the Companyprovided for $3.5 million of unrecognized tax benefits, $2.5 million of which would affect the effective tax rate if recognized. For the three and nine months ended September 30 2007, there was no significant increase in the liability for unrecognized tax benefits.
